Moran, J. In the view we take of this case we deem it necessary to consider only the propriety of sustaining the demurrer to the two additional counts set forth in full in the statement of facts. In an action for slander, on demurrer to the declaration, the question for the court is whether the words set out are capable of the meaning ascribed to them. In determining that question the court is to regard the matter of inducement and colloquium set out in the declaration as true, and if in connection with the circumstances so set out the words charged are capable of bearing the inuendo, then the demurrer must be overruled, however improbable it may appear that they were in fact so understood. If the words are capable of the meaning ascribed to them, then it must be left to the jury to say upon proof of all the facts, whether such is the true meaning or the sense in which they were understood by those who heard them, and knew the circumstances stated in the inducement. Odgers on Slander, 101; Goodrich v. Hooper, 97 Mass. 5; Taylor v. Short,--; Hayes v. Mather, 15 Bradwell, 30, and cases cited in opinion of McAllister, P. J. The language used must be read and interpreted as it would ordinarily be understood, when heard by the person who knew the circumstances set out. In this case the declaration shows that the girl Fredricka had delivered and intrusted to plaintiff her money, that she was incapable of taking care of or paying it out herself, being out of her mind. That after her recovery he accounted with her and she declared herself satisfied. The defamatory words set out in the two counts taken in connection with the inducement seem to us to be capable of the meaning attached to them by the inuendo. The receipt of the money, the false account, the refusal to state how the balance was paid out, the refusal to pay it to the girl on demand, would justify the inference that he converted her money to his own use, and on an indictment it would be a question for the jury whether from proof of such facts the felonious intent necessary to sustain a verdict of guilty of larceny as bailee, could be inferred. It is not necessary that the alleged crime be stated with such precision as would be required in an indictment. If the language may fairly impute the crime, it is sufficient. Proctor v. Owens, 18 Ind. 2 Odger, 121, and cases cited; Chace v. Sherman, 119 Mass. 387. The words are not prima facie defamatory, but being in our opinion reasonably susceptible of the meaning attached to them, it follows that it should be left to the jury to determine whether under all the circumstances the by-standers understood them in such sense. The defendant may deny that the words conveyed the meaning alleged, and the jury will decide on the evidence. The demurrer to the counts should have been overruled, and for the error in sustaining it the case must be reversed and remanded. Beversed and remanded.